CHATFIEDD, District Judge.
This bankrupt filed a voluntary petition on December 1, 1906. Blandy, Mooney & Shipman were his attorneys and prepared the schedules in which are set forth two judgments recovered by the bankrupt through the services of these attorneys. The schedules show no debt whatever to the attorneys, and they prosecuted no claim for allowance or to prove debt during the year after adjudication. On May 17, 1907, a discharge was granted, and on January 3, 1908, the estate was closed.
Thereafter Blandy, Mooney & Shipman, as attorneys, began garnishee proceedings in the name of the bankrupt against his judgment debtor, and have collected $194.75 therefrom. After deducting their bill for legal services prior to bankruptcy from the amount collected, they notified the trustee, who reopened the estate. The trustee then apparently ón his own authority employed Blandy, Mooney & Ship-man to complete the collection. For this collection they have charged 25 per cent, (a proper compensation). But during bankruptcy they had no security or property in their possession and nothing on which even a legal or an equitable lien had been preserved. The bankrupt has obtained a discharge from all his debts including theirs, and, if property be afterward recovered, then the creditors whose claims had been proved could alone profit therefrom, and the attorneys collecting or securing the property are entitled to their fees for the collection, and no more.
Motion granted.